DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwata et al. US Publication 2005/0158215.
Regarding claims 1, 13, and 18, Iwata teaches a fractionating apparatus and system comprising (See Figure 2):
a) A branching unit J1 (T-way pipe);
b) A capillary tube at point 16 arranged and configured to guide liquid to the branching unit J1 [0032];
c) A collection arrangement configured to receive liquid fractions from the capillary (Figure 1 S);
d) A fluid flow line 16 connected to a pump 49 and opens into the branching unit J1 from the side [0026];
e) The capillary and flow line 16 each have an outlet opening that fluidically leads to the T-pipe J1 where the fluids from each tube are contacted in direct vicinity to each other. The end section is considered the bottom of the T-pipe J1 that leads the fluids into the canulla 4 (Figure 2 and 3). 
Regarding claims 2-4, the fluid line 16 and the capillary tube extend parallel from the flow point into a cross section at J1 and extend concentrically into the branching unit (Figure 2). 
Regarding claim 5, the J1 branching unit comprises three inlet openings (T-pipe) wherein the a first segment of the capillary leads into a first inlet, a second fluid leads into the second inlet and a pump into the third [0032]-[0034].
Regarding claim 6, the capillary guides a plurality of liquid from the reactor/separator [0032]; the collection arrangement is arranged orderly and configured to receive the fluid from the probe apparatus; a control system is used to control the capillary fluid flow and pumps into the target vessels [0032]-[0037].
Regarding claims 17 and 19, the apparatus comprises a liquid chromatography device with a separation column and detector and the liquid is an eluate fraction ([0011], Figure 2).

Allowable Subject Matter
Claims 7-12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/Primary Examiner, Art Unit 1772